FILED
                             NOT FOR PUBLICATION                            JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASWINDER SINGH KAHLON,                          No. 08-72246

               Petitioner,                       Agency No. A097-581-301

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jaswinder Singh Kahlon, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008), and deny the petition for review.

      The IJ found Kahlon demonstrated past persecution by police on the basis of

a protected ground. The IJ next found the presumption Kahlon’s life or freedom

would be threatened upon return to India was rebutted by Kahlon’s testimony

indicating that, by 1997, police only sought to arrest him to extort money from his

father. Substantial evidence supports the IJ’s finding that the evidence

demonstrated Kahlon was no longer being sought on the basis of a protected

ground. See 8 C.F.R. § 1208.16(b)(1)(i)(A); see also INS v. Elias-Zacarias, 502

U.S. 478, 481 n.1 (1992) (to reverse the agency’s finding “we must find that the

evidence not only supports that conclusion, but compels it”) (emphasis in original).

Accordingly, Kahlon’s withholding of removal claim fails.

      Substantial evidence also supports the IJ’s finding that Kahlon failed to

demonstrate it is more likely than not he would be tortured, because he relocated to

another part of the country for seven years without harm. See 8 C.F.R.

§ 1208.16(c)(3)(ii); Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006)

(petitioner failed to meet his burden of demonstrating he could not relocate to




                                           2                                  08-72246
another part of India where police are not under the mistaken impression he is a

separatist). Accordingly, Kahlon’s CAT claim also fails.

      PETITION FOR REVIEW DENIED.




                                         3                                   08-72246